  Case 4:21-cv-00038-ALM Document 1 Filed 01/15/21 Page 1 of 5 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
vs.                                          )   Civil Case No. ____________
                                             )
WAYNE CECIL,                                 )
HOWARD BRYSON III,                           )
PHILIP JORDAN, DAVID KING,                   )
And DAMON WARD,                              )
                                             )
             Defendants.                     )

                                     COMPLAINT

       The United States of America, Plaintiff, for and on behalf of its agency, the Small

Business Administration (“SBA”), by and through its undersigned attorneys, brings this

Complaint for money judgment against Defendants Wayne Cecil, Howard Bryson III,

Philip Jordan, David King, and Damon Ward, and states as follows:

                            JURISDICTION AND VENUE

       1. This action is brought pursuant to 28 U.S.C. § 2415 and 28 U.S.C. §§ 3001, et

seq.

       2. This Court has jurisdiction of this cause under Title 28 U.S.C. § 1345.

       3. Venue is proper in the Eastern District of Texas under 28 U.S.C. §1391(b)(2).

                                       PARTIES

       4. Plaintiff is the United States of America bringing this action on behalf of its

agency, the Small Business Administration (ASBA@).
  Case 4:21-cv-00038-ALM Document 1 Filed 01/15/21 Page 2 of 5 PageID #: 2




      5. Plaintiff is informed and believes and thereon alleges that Defendants Wayne

Cecil (“Cecil”) and David King (“King”) are individuals who reside in Cooke County,

Texas, Defendants Howard Bryson III ("Bryson") and Philip Jordan (“Jordan”) are

individuals who reside in Denton County, Texas, and Defendant Damon Ward (“Ward”) is

an individual who resides in Tarrant County, Texas.

                                        FACTS

      6. On or about June 18, 2009, the Greater East Texas Certified Development

Corporation, CDC No. 06-649 (“CDC”), made a loan with account number 32203760-10

under the Small Business Act, 15 U.S.C. § 631 et seq., to Jet Works Air Center

Management, L.L.C. (“Jet Works”). As evidence of the loan, Jet Works made, executed,

and delivered to the CDC its written promissory note (Note) dated June 18, 2009, in the

principal sum of $1,650,000.00. A copy of the Note is attached as Exhibit 1.

      7. To induce the CDC to make the loan, and in consideration thereof, Wayne

Cecil unconditionally guaranteed payment of the Note by his written guarantee dated

June 18, 2009. A copy of Defendant Cecil’s Guarantee is attached as Ex. 2.

      8. To induce the CDC to make the loan, and in consideration thereof, Howard

Bryson III unconditionally guaranteed payment of the Note by his written guarantee

dated June 18, 2009. A copy of Defendant Bryson’s Guarantee is attached as Ex. 3.

      9. To induce the CDC to make the loan, and in consideration thereof, Philip

Jordan unconditionally guaranteed payment of the Note by his written guarantee dated

June 18, 2009. A copy of Defendant Jordan’s Guarantee is attached as Ex. 4.
                                            2
  Case 4:21-cv-00038-ALM Document 1 Filed 01/15/21 Page 3 of 5 PageID #: 3




      10. To induce the CDC to make the loan, and in consideration thereof, David

King unconditionally guaranteed payment of the Note by his written guarantee dated June

18, 2009. A copy of Defendant King’s Guarantee is attached as Ex. 5.

      11. To induce the CDC to make the loan, and in consideration thereof, Damon

Ward unconditionally guaranteed payment of the Note by his written guarantee dated

June 18, 2009. A copy of Defendant Ward’s Guarantee is attached as Ex. 6.

      12. For valuable consideration, the CDC endorsed and assigned the Note and the

five (5) Guarantees to the SBA, and the SBA is the present owner and holder.

      13. The loan was made pursuant to Section 504 of the Small Business Act, 15

U.S.C. § 631 et seq., to provide funds for the purpose of the lease and improvement of

real estate located at 5035 Warbird Lane, Suite B, Denton, Texas 76207, and for the

purchase and installation of equipment located at 5035 Warbird Lane, Suite B, Denton,

Texas 76207. The loan was secured by a Second Leasehold Deed of Trust on the

buildings constructed on leased land located at 5035 Warbird Lane, Suite B, Denton,

Texas 76207 and a second lien on the equipment and fixtures at that location.

      14. Jet Works defaulted under the terms of the Promissory Note by failing to

make the payments due. Collateral was liquidated in Jet Works’ Chapter 7 Bankruptcy

with SBA receiving $27,429.72 in proceeds on April 11, 2017, for the SBA claim in the

bankruptcy case.

                                CLAIM FOR RELIEF

      15. The payment obligations under the Defendants’ Guarantees have been
                                            3
  Case 4:21-cv-00038-ALM Document 1 Filed 01/15/21 Page 4 of 5 PageID #: 4




properly accelerated and the entire balance of the Note and indebtedness is presently due

and payable to SBA. The Defendants Cecil, Bryson, Jordan, King, and Ward have been

credited with all payments received on the Note.

       16. Defendants Cecil, Bryson, Jordan, King, and Ward have each breached the

terms of their respective unconditional Guarantee of the Note, and the Defendants Cecil,

Bryson, Jordan, King, and Ward are each in default under the terms of their respective

Guarantee of the Note.

       17. Plaintiff is entitled to judgment against Defendants Wayne Cecil, Howard

Bryson III, Philip Jordan, David King, and Damon Ward for the unpaid balance under the

Note pursuant to 28 U.S.C. §3001 (a)(1).

       18. As of January 7, 2021, there remains an outstanding and unpaid total sum of

$2,088,372.10 on the Note representing:

Principal Balance:          $1,509,670.04
Accrued & Purchase Interest: 578,702.06

Total Indebtedness:            $2,088,372.10

Daily interest is accruing thereafter at the rate of $186.83 per day. An Affidavit of

Amount Due in the form of a Certificate of Indebtedness is attached hereto as Exhibit 7.

       19. Demand for payment of the indebtedness has been made on Defendants Wayne

Cecil, Howard Bryson III, Philip Jordan, David King, and Damon Ward, but they have

each failed to make payment.




                                               4
  Case 4:21-cv-00038-ALM Document 1 Filed 01/15/21 Page 5 of 5 PageID #: 5




       WHEREFORE, Plaintiff United States of America asks:

       A.     For judgment in the amount of $2,088,372.10 against the Defendants

Wayne Cecil, Howard Bryson III, Philip Jordan, David King, and Damon Ward,

individually, together with accrued interest, costs of this action, and costs of collection;

       B.     That the United States may have such other and further relief against

Defendants Wayne Cecil, Howard Bryson III, Philip Jordan, David King, and Damon

Ward, individually, as it may show itself justly entitled.

                                                   Respectfully submitted,

                                                   STEPHEN J. COX
                                                   UNITED STATES ATTORNEY

                                                   /s/ Ruth Harris Yeager
                                                   Ruth Harris Yeager
                                                   Assistant U.S. Attorney
                                                   State Bar No. 09092700
                                                   110 N. College St., Suite 700
                                                   Tyler, Texas 75702
                                                   Tel: 903/590-1400
                                                   Fax: 903/590-1436

                                                   Attorneys for Plaintiff
                                                   United States of America




                                              5
Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 1 of 6 PageID #: 6




         EXHIBIT                                          1
     Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 2 of 6 PageID #: 7

:'


     US SEaII BusiDcss Administratlon
                                                           U.S. Small Business Administration
                 D. lL
                                                                           NOTE
                 D                                                   (cDC/s04 LOANS)




      SBA Loan #                     32203760-t0

      SBA Loan Name                  JET WORKS AIR CENTER

                                     June 18,2009

      Loan Amount                    $r,650,000.00

      Borrower                       JET WORKS AIR CENTER MANAGEMENT, L.L.C.

      Operating Company
 l
                                     GREATER EAST TEXAS CERTIFIED DEVELOPMENT CORPORATION, CDC
 ] CDC
                                     No. 06-649

     Funding Date: August 12,2009                                 *lnterest Rate:                                        o/-
                                                                                                                         /o


     First Payment Due: September       l, 2009                   *P&l Amount:      S


     Note Maturity Date: August 1,2029                            *Monthly Payment: $
                                                                                                        (*blank at signing)
     I.      PROMISE TO PAY:
             In return for the Loan, Borrower promises to pay to the order of CDC the amount of ONE MILLION SIX
             HLTNDRED FIFTY THOUSAND AND NO/l00TH DOLLARS, interest on the unpaid principal balance, the

              fees specified in the Servicing Agent Agreement, and all other amounts required by this Note.

     2.      DEFINITIONS:
             "Collateral" means any property taken as securify for payment of this Note or any guarantee of this Note.
             "Debenture" means the debenture issued by CDC to fund the Loan

              "Guarantor" means each person or entity that signs a guarantee of payment of this Note.

              "Loan" means the loan evidenced by this Note.
              "Loan Documents" means the documents related to this loan signed by Borrower, Guarantor, or anyone who
               pledges collateral.

              "SBA" means the Small Business Administration, an Agency of the United     States   of America.
              "servicing Agent Agreement" means the agreement between the Borrower and the CDC that, among other
              things, appoints a servicing agent ("Scrvicing Agent") for this Note.


     SBA Form 1505 (10-98 Note) Previous editions obsolete                                                 Checklist No.4
     Loan No.32203760-10                                                                                           Page 1/5
    Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 3 of 6 PageID #: 8
!




    3.      INTEREST RATE AND PAYMENTS:

            The terms of the Debenture sale   *'ill   establish the interest rate, P&I amount, and Monthly Payment for this
            Note. Borrower acknowledges that these terms         are unknown when Borrower signs this Note.

            a,       Oncc cstablished, the interest rate is fixed. Interest begins to accrue on the Funding Datc.
            b.       Monthly Payments are due on the first business day of each month, beginning on the First Payment
                     Date and continuing until the Note Maturity Date, when all unpaid amounts will be due. Borrower
                     must pay at the place and by the method the Servicing Agent or CDC designates. The Monthly
                     Payment includes the monthly principal and interest installment (P & I Amount), and the monthly fees
                     in the Servicing Agent Agreement. The Servicing Agent will apply regular Monthly Payments in the
                     following order: 1) monthly fees, 2) accrued interest, and 3) principal.

    4.      LATE-PAYMENT FEE:

            CDC charges a late fee if the Servicing Agent reccives a Monthly Payment after the fifteenth day of the month
            when it is due. The late fee is five percent of the payment amount, or $100.00. whichever is greater. The late
            fee is in addition to the regular Monthly Payment.

    5.      RIGHT TO PREPAY:

            Borrower may prepay this Note in full on a specific date each month set by the Servicing Agent. Borrower may
            not make partial prepayments. Borrower must give CDC at least 45 days' prior written notice. When it receives
            the notice, CDC will give Borrower prepayment instructions. At ieast l0 days before the payment date,
            Borrower must wire a non-refundable deposit of $ 1,000 to the Servicing Agent. The Servicing Agent will apply
            the deposit to the prepayment if Borrower prepays. In any prepayment, Borrower must pay the sum of all of
            the following amounts due and owing through the date of the next semi-annual Debenture payment:

            a.       Principal balance;
            b.       Interest;
            c.       SBA guarantee fees;
            d.       Servicing agent fees;
            e.       CDC servicing fees;
            f.       Late fees;
            b.       Expenses incurred by CDC for which Borrower is responsible; and
            h.       Any prepayment premium.

    6,      PREPAYMENT PREMIUM:

                                                                               must pay a prepayment prcmium. The
            If Borrower prepays during the first half of the Note term, Borrower
            formula for the prepayment premium is specified in the Debenture and may be obtained from CDC.

    7.      DEFAULT:

            Borrower is in default under this Note if Bonower does not make a payment when due under this Note, or       if
            Borrower or Operating Company:

            a.       Fails to do anything required by this Note and other Loan Documents;
            b.       Defaults on any other loan made or guaranteed by SBA;
            c.       Does not preserve or account to CDC's satisfaction for any of the Collateral or its procccds;
            d.       Does not disclose, or anyone acting on their behalf does not disclose, any material fact to CDC or
                     SBA;

    SBA Form 1505 (10-98 Note) Previous editions obsolete                                                 Checklist No. 4
    Loan No.32203760-10                                                                                          Page2l5
 Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 4 of 6 PageID #: 9
t'


         e.       Makes, or anyone acting on their behalf makes,   a   materially false or misleading representation to CDC
                  or SBA;
         f.       Defaults on any loan or agrecmcnt with another creditor, if CDC believes the default may materially
                  affect Borrower's ability to pay this Note;
         o
         D'       Fails to pay any taxes when due;
         h.       Becomes the subject of a proceeding under any bankruptcy or insolvency law;
         i.       Has a receiver or liquidator appointed for any part oftheir business or property;
        j.        Makes an assignment for the benefit of creditors;
         k.       Has any adverse change in financial condition orbusiness operation that CDC believes may materially
                  affect Borrower's ability to pay this Note;
                  Reorganizes, merges, consolidates, or otherwise changes ownership or business structure without
                  CDC's prior written consent, except for ownership changes of up to 5 percent beginning six months
                  after the Loan closes; or
                  Becomes the subject of a civil or criminal action that CDC believes may materially affect Borro*'er's
                  ability to pay this Note.

 8.      CDC'S RIGHTS IF THERE IS A DEFAULT:

         Without notice or demand and without giving up any of its rights, CDC may:

         a.       Require immediate payment of all amounts owing under this Note;
         b.       Collect all amounts owing from any Borrower or Guarantor;
         c.       File suit and obtain judgment;
         d.       Take possession ofany Collateral; and,
         e.       Sell, lease, or otherwise dispose of, any Collateral at public or private sale, with or without
                  advertisement.

 9.      CDC'S GENERAL PO\YERS:

         Without notice and without Borrower's consent, CDC may:

         a.       Bid or buy at any sale of Collateral by Lender or another lienholder, at any price it chooses;
         b.       Incur expenses to collect amounts due under this Note, enforce the terms of this Note or any othcr
                  Loan Documcnt, and preserve or dispose of the Collateral. Among other things, the expenses may
                  include payments for property taxes, prior liens, insurance, appraisals, environmental remediation
                  costs, and reasonable attomey's fees and costs. If CDC incurs such expenses, it may demand
                  immediate repayment from Borrower or add the expenses to the principal balance;
         c.       Release anyone obligated to pay this Note;
         d.       Compromise, release, renew, extend or substitute any of the Collateral; and
         e.       Take any action necessary to protect the Collateral or collcct amounts owing on this Note.

 10.     FEDERALLAW:

         When SBA is the holder, this Note will be interpreted and enforced under federal law, including SBA
         regulations. CDC or SBA may use state or local procedures for filing papers, recording documents, giving
         notice, foreclosing liens, and other purposes. By using such procedures, SBA does not waive any federal
         immunity from state or local control, penalty, tax, or liability. As to this Note, Borrower may not claim or assert
         against SBA any local or state law to deny any obligation, defeat any claim of SBA, or preempt l'ederal law.




 SBA Form 1505 (10-98 Note) Previous editions obsolete                                                    Checklist No. 4
 Loan No. 32203760-10                                                                                             Page 3/5
Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 5 of 6 PageID #: 10




11.     SUCCESSORS AND ASSIGNS:

        Under this Note, Borrower and Operating Company include the successors of each, and CDC includes its
        successors and assigns.

12"     GENERAL PROVISIONS:

        a.      All individuals and entities signing this Note  are jointly and severally liable.
        b.      Borrower authorizes CDC, the Servicing Agent, or SBA to compiete any blank tcrms in this Note and
                any other Loan Documents. The completed terms will bind Borrower as if they were completed prior
                to this Note being signed.
                Borrower waives all suretyship defenses.
        d.      Borrower must sign all documents necessary at any time to comply with the Loan Documents and to
                enable CDC to acquire, perfect, or maintain CDC's liens on Collateral.
        e.      CDC may exercise any of its rights separately or together, as many times and in any order it chooses.
                CDC may delay or forgo enforcing any of its rights without giving any up.
        f.      Borrower may not use any oral statement to contradict or alter the written terms of, or raise a defense
                to, this Note.
        d       lf any part of this Note is unenforceable, all other parts remain in effect.
        h.      To the extent allowed by law, Borrower waives all demands and notices in connection with this Note,
                including presentment, demand, protest, and notice of dishonor. Borrower also waives any defenses
                based upon any claim that CDC did not obtain any guarantee; did not obtain, perfect, or maintain a
                Iien upon Collateral; impaired Collateral; or did not obtain the fair market value of Collateral at a sale.

13.     STATE-SPECIFIC PROVISIONS:

        None

t4.     BORROWER'S NAME(S) AND SIGNATURE(S):

        By signing below, each individual or entity becomes obligated under this Note         as   Borrower.




                                                       JET WORKS AIR CENTERMANAGEMENT,
                                                       L.L.C., a Texas limited liability company

                                                       By:       Denton Business Air Center Ltd,
                                                                 a Texas limited partnership
                                                                 its sole Member

                                                                 By:      Denton Business Air Management,
                                                                          LLC,   a Texas limited liability
                                                                          company, individually q
                                                                          its sole General Fartn

                                                                          By:
                                                                                    Walte            ne Lecll,
                                                                                    ih chil




SBA Form 1505 (10-98 Note) Previous editions obsolete                                                          Checklist No.4
Loan No. 32203760-10                                                                                                 Page 415
Case 4:21-cv-00038-ALM Document 1-1 Filed 01/15/21 Page 6 of 6 PageID #: 11




        ASSIGNMENT: CDC assigns this Note to SBA.



                                                  GREATER EAST TEXAS CERTIFIED
                                                  DEVELOPMENT CORPORATION,
                                                  a Texas


                                                  By:




SBA Form 1505 (10-98 Note) Previous editions obsolete                            Checklist No. 4
Loan No. 32203760-10
Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 1 of 6 PageID #: 12




         EXHIBIT                                         2
     Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 2 of 6 PageID #: 13

,+




     US SmdI   Buins Administration
                                                                  U.S. Small Business Administration
                  D-                                   UNCONDITIONAL GUARANTEE
                  D
      SBA Loan #              32203760-r0

      SBA Loan Name           JET WORKS AIR CENTER

      Guarantor               WALTER WAYNE CECIL
     I Borrower               JET WORKS AIR CENTER MANAGEMENT, L.L.C.

                              GREATER EAST TEXAS CERTIFIED DEVELOPMENT CORPORATION

                              June 18,2009

      Note Amount             $   1,650,000.00



               GUARANTEE:
               Guarantor unconditionally guarantees payment to Leflder of all amounts owing under the Note. This Guarantee

               remains in effect until the Note is paid in full. Guarantor must pay all amounts due under the Note when Lendcr

               makes written demand upon Guarantor. Lender is not required to seek payment from any other source before

               demanding payment from Guarantor.



     2.        NOTE:
               The "Note" is the promissory note dated June 18, 2009 in the principal amount of ONE MILLION SIX
               HUNDRED FIFTY THOUSAND AND NO/I00TH DOLLARS from Borrower to Lender.                              lt   includes any

               assumption, renewal, substitution, or replacement of the Note, and multiple notes under a line of credit.



     J.        DEFINITIONS:
               "Collateral" means any property taken   as   security for payment of the Note or any guarantee of the Note.

               "Loan" means the loan evidenced by the Note.
               "Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other
                guarantor, or anyone who pledges Collateral.
               *SBA" means the Small Business Administration, an Agency of the United         States   of America.




     SBA Form 148 (10-98 Guarantee)                                                                           Checklist No.     13
     Loan No. 32203760-10                                                                                                Page   l/5
Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 3 of 6 PageID #: 14




4.      LENDER'S GENERAL POWERS:

        Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and
        without making demand upon Guarantor:

        A.       Modifo the tcrms of the Note or any other Loan Document except to increase the amounts due under
                 the Note;
        B.       Refrain from taking any action on the Note, the Collateral, or any guarantee;
        C.       Release any Borrorver or any guarantor ofthe Note;
        D.       Compromise or settle with the Borrower or any guarantor of the Note;
        E.       Substitute or release any of the Collateral, whether or not Lender receives anything in retum;
        F.       Foreclose upon or otherwise obtain, and dispose of, any Collateral at pubiic or private sale, with or
                 without advertisement;
        G.       Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price Lender chooses;
                 and
        H.       Exercise any rights it has, including those in the Note and other Loan Documents.

        These actions   will not   release or reduce the obligations of Guarantor or create any rights or claims against
        Lender.

        FEDERALLAW:

        When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law,
        including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording
        documents, giving notice, foreclosing liens, and otherpurposes. By using such procedures, SBA does not waive
        any federal immunity from state or local control, penalty, tax, or liability. As to this Guarantee, Guarantor may
        not claim or assert any Iocal or state law against SBA to deny any obligation, defeat any claim of SBA. or
        preempt federal law.

6.      RIGHTS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES:

        To the extent permitted by law,

        A.       Guarantor waives all rights to:

                 l)        Require presentment, protest, or demand upon Borrower;
                 2)        Redeem any Collateral before or after Lender disposes ofit;
                 3)        Have any disposition of Collateral advertised; and
                 4)        Require a valuation of Collateral before or after Lender disposes of it.

        B.       Guarantor waives any notice of:

                 1)        Any default under the Note;
                 2)        Presentment, dishonor, protest, or demand;
                 3)        Execution of the Note;
                 4)        Any action or inaction on the Note or Collateral, such as disbursements, payment,
                           nonpayment, acceleration, intent to accelerate, assignment, collection activity, and incurring
                           enforcement expenses;
                 s)        Any change in the financial condition or business operations ofBorrower or any guarantor;
                 6)        Any changes in the terms of thc Note or other Loan Documents, except increases in the
                           amounts due under the Note; and
                 7)        The time or place of any sale or other disposition of Collateral.



SBA Form 148 (10-98 Cuarantee)                                                                        Checklist No. 13
Loan No. 32203760-10                                                                                          Page2lS
Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 4 of 6 PageID #: 15




        C.      Guarantor waives defenses based upon any claim that:

                r)       Lender failed to obtain any guarantee;
                2)       Lender failed to obtain, perfect, or maintain a security interest in any property offered or
                         taken as Collateral;
                3)       Lender or others improperly valued or inspected the Collateral;
                4)       The Collateral changed in value, or was neglected, lost, destroyed, or underinsured;
                5)       Lender impaired the Collateral;
                6)       Lender did not dispose ofany ofthe Collateral;
                7)       Lender did not conduct a commercially reasonable sale;
                8)       Lender did not obtain the fair market value of the Collateral;
                e)       Lender did not make or perfect a claim upon the death or disability of Borrower or any
                         guarantor of thc Note;
                l0)      The financial condition of Borrower or any guarantor was overstated or has adversely
                         changed;
                I   l)   Lender made crrors or omissions in Loan Documents or administration of the Loan;
                t2)      Lender did not seek payment from the Borrower, any other guarantors, or any Collateral
                         before demanding payment from Guarantor:
                t3)      Lender impaired Guarantor's suretyship rights;
                14)      Lender rnodified the Note terms, other than to increase amounts due under the Note. If
                         Lender modifies the Note to increase thc amounts due under the Note without Guarantor's
                         consent, Guarantor will not be liable for the increased amounts and related interest and
                         expenses, but remains liable for all other amounts;
                1s)      Borrower has avoided liability on the Note; or
                16)      Lender has taken an action allowed under the Note, this Guarantee, or other Loan
                         Documents.

'1.    DUTIES AS TO COLLATERAL:

       Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to
       preserve or dispose ofany Collateral.

8.     SUCCESSORS AND ASSIGNS:

       Underthis Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.

9.     GENERAL PROVISIONS:

       A.       A. ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender incurs to enforce
                this Guarantee, including, but not limited to, attorney's fees and costs.

       B.       SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA
                is not a coguarantor with Guarantor. Guarantor has no right of contribution from SBA.

       C.       SUBROGATION RIGHTS, Guarantor           has no subrogation   rights as to the Note or the Collateral until
                the Note is paid in full.

       D.       JOINT AND SEVERAL LIABILITY. All individuals and entities signing           as   Guarantor are jointly and
                severally liable.

       E.       DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to comply rvith
                the Loan Documents and to enable Lender to acquire, perfect, ormaintain Lender's liens on Collateral.




SBA Form 148 (10-98 Guarantee)                                                                         Checklist No. 13
Loan No. 32203760-10                                                                                            Page 3/5
Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 5 of 6 PageID #: 16




       F.       FINANCIAL STATEMENTS. Guarantor must give Lender financial statements              as Lender requires.

       G.       LENDER'S RIGHTS CUMULATM, NOT WAIVED. Lender may exercise any of its rights
                separately or together, as many times as it chooses. Lender may delay or fbrgo enforcing any of its
                rights without losing or impairing any of them.

        H.      ORAL STAIEMENTS NOT BINDING Guarantor may not use an oral statement to contradict or
                alter the written terms of the Note or this Guarantee, or to raise a defense to this Cuarantee.

                SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will
                remain in effect.

       J.       CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by
                Lender as to the Loan.

10.     STATE-SPECIFIC PROVISIONS:

       None

11.    G    UARANTOR ACKNOWLEDGMENT OF TERMS :

       Guarantor acknowledges that Guarantor has read and understands the significance of all terms of the Note and
       this Guarantee, including all waivers.

t2.    GUARANTOR NAME(S) AN'D SIGNATURE(S):

       By signing below, each individual or ontity becomes obligated as Guarantor under this Guarantee.




                                                     (End of Guarantor's Signature Blocks)




SBA Form 148 (10-98 Guarantee)                                                                      Checklist No. l3
Loan No.32203760-10                                                                                           Page 4/5
Case 4:21-cv-00038-ALM Document 1-2 Filed 01/15/21 Page 6 of 6 PageID #: 17




       ASSIGNMENT: Lender        assigns this Guarantee to SBA.




                                                   GREATER EAST TEXAS CERTIFIED
                                                   DEVELOPMENT CORPORATION,
                                                   a Texas



                                                                  E. Lodeh,
                                                                  President




SBA Form 14E (10-98 Cuarantee)                                                    Checklist No. 13
Loan No. 32203760-10                                                                      Page 5/5
Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 1 of 6 PageID #: 18




         EXHIBIT                                         3
         Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 2 of 6 PageID #: 19

    al




         Us.   Srll Buins AdministratioD
                                                                    U.S. Small Business Administration
                      D-                                  UNCONDITIONAL GUARANTEE
                      D
          SBA Loan #              32203760-10

          SBA Loan Name           JET WORKS AIR CENTER

          Guarantor               HOWARD ARTHUR BRYSON III

          Borrower                JET WORKS AIR CENTER MANAGEMENT, L.L.C.

          Lender                  GREATER EAST TEXAS CERTIFIED DEVELOPMENT CORPORA'TION

          Date                    June 18,2009

          Note Amount             $I   ,650,000.00



                   GUARANTEE:
                   Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee

                   remains in effect until the Note is paid in full. Guarantor must pay all amounts due under the Note when Lender

                   makes written demand upon Guarantor. Lender is not required to seek payment from any other source before

                   demanding payment from Guarantor.



         2.        NOTE:
                   The "Note" is the promissory note dated June 18,2009 in the principal amount of ONE MILLION SIX
                   HLINDRED FIFTY THOUSAND AND NO/I00TH DOLLARS from Borrower to Lender. It includcs any
                   assumption, renewal, substitution, or replacement of the Note, and multiple notes under a line of credit.



                   DEFINITIONS:
                   "Collateral" means any properfy taken as security for payment of the Note or any guarantee of the Note.
                   "Loan" means the loan evidenced by the Note.
                   "Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other
                    guarantor, or anyone who pledges Collateral.

                           means the Small Business Administration, an Agency of the United States of America,



                                                                                                                                   -/
                                                                                                            ---'--t"'


         SBA Form 148 (10-98 Guarantee)                                                                                 Checklist No. t3
         Loan No. 32203760-10                                                                                                   Pa;ge   ll5


I
I
    Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 3 of 6 PageID #: 20
I



    4.     LENDER'S GENERAL POWERS:

           Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and
           without making demand upon Guarantor:

           A.       Modifu the terms of the Note or any other Loan Document except to increase the amounts due under
                    the Note;
           B.       Refrain from taking any action on the Note, the Collateral, or any guarantee;
           C.       Release any Borrower or any guarantor of the Note;
           D.       Compromise or settle with the Borrower or any guarantor of the Note;
           E.       Substitute or release any of the Collateral, whether or not Lender receives anything in retum;
           F.       Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale, with or
                    without advertisement;
           G.       Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price Lender chooses;
                    and
           H.       Exercise any rights it has, including those in the Note and other Loan Documents.

           These actions   will not   release or reduce the obligations of Guarantor or create any rights or claims against
           Lender.

    5.     FEDERALLAW:

           When SBA is thc holder, the Note and this Guarantee will be construed and enforced under federal law,
           including SBA regulations. Lender or SBA may use state or local prooedures for filing papers, recording
           documents, giving notice, foreclosing liens, and otherpurposes. By using such procedures, SBA does not waive
           any fedcral immunity from state or local control, pcnalty, tax, or liability. As to this Guarantee, Guarantor may
           not claim or assert any iocal or state law against SBA to deny any obligation, defeat any c]aim ofSBA, or
           preempt federal law.

    6.     RIGTITS, NOTICES, AND DEFENSES THAT GUARANTOR \ilAIVES:

           To the extent permitted by law,

           A.       Guarantor waives all rights to:

                    1)          Require presentment, protest, or demand upon Borrower;
                    2)          Redeem any Collateral before or after Lender disposes of it;
                    3)          Have any disposition of Collateral advertised; and
                    4)          Require a valuation of Collateral before or after Lcnder disposes of it.

           B.       Guarantor waives any notice of:

                    r)          Any default under the Note;
                    2)          Presentment, dishonor, protest, or demand;
                    3)          Execution of the Note;
                    4)          Any action or inaction on the Note or Collateral, such as disbursements,             payment,
                                nonpayment, acceleration, intent to accelerate, assignment, collection activity, and incurring
                                enforcement expenses;
                    s)          Any change in the financial condition or business operations ofBorrower or any guarantor;
                    6)          Any changes in the terms of the Note or other Loan Documents, except increases in the
                                amounts due under the Note; and
                    7)          The time or place of any sale or other disposition of Collateral.



    SBA Form f48 (10-98 Guarantee)                                                                         Checklist No. 13
    Loan No.32203760-10                                                                                             Page 215
    Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 4 of 6 PageID #: 21

I




            C.      Guarantor waives defenses based upon any claim that:

                    1)        Lender failed to obtain any guarantee;
                    2)        Lender failed to obtain, perfect, or maintain a security interest in any property offered or
                              taken as Collateral;
                    3)        Lender or others improperly valued or inspected the Collateral;
                    4)        The Collateral changed in value, or was neglected, lost, destroyed, or underinsured;
                    s)        Lender impaired the Collateral;
                    6)        Lender did not dispose ofany ofthe Collateral;
                    7)        Lender did not conduct a commercially reasonable sale;
                    8)        Lender did not obtain the fair market value of the Collateral;
                    e)        Lender did not make or perfect a claim upon the death or disability of Borrower or any
                              guarantor of the Note;
                    l0)       The financial condition of Borrower or any guarantor was overstated or has adversely
                              changed;
                    ll)      Lender made errors or omissions in Loan Documents or administration of the Loan;
                    L2)      Lender did not seek payment from the Borrower, any other guarantors, or any Collateral
                             before demanding payment from Guarantor:
                    13)      Lender impaired Guarantor's suretyship rights;
                    14)      Lender modified the Note terms, other than to increase amounts due under the Note. If
                             Lender modifies the Note to increase the amounts due under the Note without Guarantor's
                             consent, Guarantor will not be liable for the increased amounts and related interest and
                             expenses, but remains liable for all other amounts;
                    1s)      Borrower has avoided liability on the Note; or
                    l6)      Lendcr has taken an action allowed under the Note, this Guarantee, or other Loan
                              Documents.

    7.      DUTIES AS TO COLLATERAL:

           Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to
           preserve or dispose of any Collateral.

    8.      SUCCESSORS AND ASSIGNS:

           Underthis Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.

    9.      GENERAL PROVISIONS:

            A.      A. ENFORCEMENT EXPENSES. Guarantor promises to pay all expcnses Lender incurs to enforce
                    this Guarantee, including, but not limited to, attomey's fees and costs.

           B.       SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA
                    is not a coguarantor with Guarantor. Guarantor has no right of contribution from SBA.

           C.       SUBROGATION RIGHTS. Guarantor has no subrogation rights as to the Note or the Collateral until
                    the Note is paid in fulI.

                   JOINT AND SEVERAL            LIABILIry. All individuals   and entities signing as Guarantor are   jointly and
                   sevcrally liable.

                   DOCUMENT SIGNING. Guarantor must sign all documents necessary at any time to cornply rvith
                   theLoan Documents andto enable Lenderto acquire, perfect, ormaintain Lender's liens on Collateral.



    SBA Form 148 (10-98 Guarantee)                                                                        Checklist No.     13
    Loan No.32203760-10                                                                                               Page 3/5
Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 5 of 6 PageID #: 22




        F.       FINANCIAL STATEMENTS. Guarantor must give Lender financial statements               as Lender requires.


        G.       LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights
                 separately or together, as many times as it chooses. Lender may delay or forgo enforcing any of its
                 rights without losing or impairing any of them.

        H.       ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or
                 alter the written terms of the Note or this Guarantee, or to raise a defense to this Guarantec.

                 SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will
                 remain in effect.

                 CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by
                 Lender as to the Loan.

10.     STATE-SPECIFIC PROVISIONS                :


        None

ll.     GUARANTOR ACKNOWLEDGMENT OF TERMS:

        Guarantor acknowledges that Guarantor has read and understands the significance ofall terms ofthe Note and
        this Guarantee, including all waivers.

12.     GUARANTOR NAME(S) AND SIGNATURE(S):

       By signing below, each individual or entity becomes obligated as Guarantor under this Guarantee.




                                                      (End of Guarantor's Signature Blocks)




SBA Form 148 (10-98 Guaranree)                                                                       Checklist No. 13
Loan No. 32203760-10                                                                                          Page 4/5
Case 4:21-cv-00038-ALM Document 1-3 Filed 01/15/21 Page 6 of 6 PageID #: 23




        ASSIGNMENT: Lender       assigns this Guarantee to SBA.




                                                   GREATER EAST TEXAS CERTIFIED
                                                   DEVELOPMENT CORPORATION,




SBA Form 148 (10-98 Guarantee)                                                    Checklist No. 13
Loan No.32203760-10                                                                       Page 5/5
Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 1 of 6 PageID #: 24




         EXHIBIT                                         4
    Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 2 of 6 PageID #: 25
,




    US Small Busiaess AdmiDlstration

                                                               U.S. Small Business Administration
                 D-                                  UNC      ONDITIONAL GUARANTEE
                 D
     SBA Loan #              32203760-t0

     SBA Loan Name           JET WORKS AIR CENTER

     Guarantor               JAMES PHILIP JORDAN

     Borrower                JET WORKS AIR CENTERMANAGEMENT, L.L.C.

                                                                                           CORPOI{.LO\
                                                                                                                                I

     Lender                  GREATER EAST TEXAS CERTIFIED DEVELOPMENT
                                                                                                                                ]
                                                                                                                                I



     Date                    June 18,2009

     Note Amount             $I   ,650,000.00



              GUARANTEE:
              Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantcc

              remains in effect until the Note is paid in fulI. Guarantor must pay all amounts due under the Note when Lender

              makes written demand upon Guarantor. Lender is not required to seek payment from any other source belore

              demanding payment from Guarantor.



    2.        NOTE:
              The "Note" is the promissory note dated June 18,2009 in the principal amount of ONE MILLION SIX

              HUNDRED FIFTY THOUSAND AND NO/I00TH DOLLARS from Borrower to Lender. It includes any
              assumption, renewal, substitution, or replacement of the Note, and multiple notes under a line of credit.



              DEFINITIONS:
              "Collateral" means any property taken as sccurity for payment of the Note or any guarantee of the Note.
              "Loan" means the loan evidenced by the Note.
              "Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other
               guarantor, or anyone who pledges Collateral.

            "SBA"     means the Small Business Administration, an Agency of the     Unitcd States of America.




    SBA Form 148 (10-98 Guarantee)                                                                        Checklist No. 13
    Loan No. 32203760-10                                                                                           Page   l/5
     Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 3 of 6 PageID #: 26
,!




     4.      LENDER'S GENERAL POWERS:

             Lender may take any of the following actions at any time, without notice. without Guarantor's consent, and
             without making demand upon Guarantor:

             A.       Modify the terms of the Note or any other Loan Document except to increase the amounts        due under
                      the Note;
             B.       Refrain from taking any action on the Note, the Collateral, or any guarantee;
             C.       Release any Borrower or any guarantor of the Note;
             D.       Compromise or settle with the Borrower or any guarantor of the Note;
             E.       Substitute or release any of the Collateral, whether or not Lender receives anything in retum;
             F.       Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale, with or
                      without advertisement;
             G        Bid or buy at any sale of Collateral by Lender or any other lienholder, at any price Lender chooses,
                      and
             H.       Exercise any rights it has, including those in the Note and other Loan Documents.

             These actions   will not release or reduce the obligations of Guarantor or create any rights or claims    against
             Lender.

             FEDERAL LAW:

             When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law,
             including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording
             documents, givingnotice, foreclosing liens, and otherpurposes. By using suchprocedures, SBA does not waive
             any federal immunity from state or local control, penalry tax, or liability. As to this Cuarantee, Guarantor may
             not claim or asseft any local or state law against SBA to deny any obligation, defeat any claim of SBA, or
             preempt federal law.

     6.      RIGIITS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES:

             To the extent permitted by law,

             A.       Guarantor waives all rights to:

                      1)        Require presentment, protest, or demand upon Borrower;
                      2)        Redeem any Collatcral before or after Lender disposes ofit;
                      3)        Have any disposition of Collateral advertised; and
                      4)        Require a valuation of Collateral before or after Lender disposes of it.

             B.       Guarantor waives any notice of:

                      1)        Any default under the Note;
                      2)        Presentment, dishonor, protest, or demand;
                      3)        Execution of the Note;
                      4)        Any action or inaction on the Note or Collateral, such as disbursements,             payment,
                                nonpayment, acceleration, intent to accelerate, assignment, collection activity, and incurring
                                enforcement expenses;
                      5)        Any change in the financial condition or business operations ofBorrower or any guarantor;
                      6)        Any changes in the terms of the Note or other Loan Documents, except increases in the
                                amounls due under the Note; and
                      7)        The time or place of any sale or other disposition of Collateral.



     SBA Form 148 (10-98 Guarantee)                                                                        Checklist No. 13
     Loan No. 32203760-10                                                                                           Page 215
I
        Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 4 of 6 PageID #: 27
    I



I
I


I




                C.       Guarantor waives defenses based upon any claim that:

                         l)       Lender failed to obtain any guarantee;
                         2)       Lender failed to obtain, perfect, or maintain a security interest in any property offered or
                                  taken as Collateral;
                         3)       Lender or others improperly valued or inspected the Collateral;
                         4)       The Collateral changed in value, or was neglected, lost, destroyed, or underinsured;
                         s)       Lender impaired the Collateral;
                         6)       Lender did not dispose of any of the Collateral;
                         7)       Lender did not conduct a commercially reasonable sale;
                         8)       Lender did not obtain the fair market value of the Collateral;
                         e)       Lender did not make or perfect a claim upon the death or disability of Borower or any
                                  guarantor of the Note;
                         l0)      The financial condition of Borrower or any guarantor was overstated or has adversely
                                  changed;
                         li)      Lender made errors or omissions in Loan Documents or administration of the Loan;
                         r2)      Lender did not seek payment from the Borrower, any other guarantors, or any Collateral
                                  before demanding payment from Guarantor:
                         l3)      Lender impaired Guarantor's suretyship rights;
                         14)      Lender modified the Note terms, other than to increase amounts due under the Note. If
                                  Lender modifies the Note to increase the amounts due under the Note without Guarantor's
                                  consent, Guarantor will not be liable for the increased amounts and related interest and
                                  expenses, but remains liable for all other amounts;
                         15)      Borrower has avoided liability on the Note; or
                         16)      Lender has taken an action allowed under the Note, this Guarantee, or other Loan
                                  Documents.

                DUTIES AS TO COLLATERAL:

                Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to
                preserve or dispose ofany Collateral.

        8.      SUCCESSORS AND ASSIGNS:

               Underthis Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.

        9.      GENERAL PROVISIONS:

                A.      A. ENFORCEMENT EXPENSES. Guarantorpromises to pay all expenses Lender incurs to enforce
                        this Guarantee, including, but not limited to, attorney's fees and costs.

                B.      SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA
                        is not a coguarantor with Guarantor. Guarantor has no right of contribution from SBA.

               C.       SUBROGATION RIGHTS. Guarantor           has no subrogation   rights as to the Note or the Collateral until
                        the Note is paid in full.

               D.       JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor arejointly and
                        severally liable.

               E.       DOCL-IMENT SIGNING. Guarantor must sign all documents necessary at any time to cornply with
                        the Loan Documents and to enable Lender to acquire, perfect, or maintain Lender's licns on Collatcral.




        SBA Form 148 (10-98 Guarantee)                                                                        Checklist No. 13
        Loan No. 32203760-10
Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 5 of 6 PageID #: 28




        F.      FINANCIAL STATEMENTS. Guarantor must give Lender financial statements              as Lender requires.


        G       LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights
                separately or together, as many times as it chooses. Lender may delay or forgo enforcing any of its
                rights without losing or impairing any of them.

        H.      ORAL STATEMENTS NOT BINDING Guarantor may not use an oral statcmcnt to contradict or
                alter the written terms of the Note or this Guarantee, or to raise a defense to this Guarantee.

                SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will
                remain in effect.

                CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by
                Lender as to the Loan.

10.     STATE-SPECIFIC PROVISIONS            :


        None

11.     GUARANTOR ACKNOWLEDGMENT OF TERMS:

        Guarantor acknowledges that Guarantor has read and understands the significance ofall terms ofthe Note and
       this Guarantee, including all waivers.

12.     GUARANTOR NAME(S) AND SIGNATURE(S):

        By signing below, each individual or entity becomcs obligated as Guarantor under this Guarantee.




                                                     (End of Guarantor's Signature Blocks)




SBA Form 148 (10-98 Guarantee)                                                                      Checklist No.   13
Loan No. 32203760-10                                                                                          Page 415
Case 4:21-cv-00038-ALM Document 1-4 Filed 01/15/21 Page 6 of 6 PageID #: 29




       ASSIGNMENT: Lender        assigns this Guarantee to SBA.




                                                   GREATER EAST TEXAS CERTIFIED
                                                   DEVELOPMENT CORPORATION.




SBA Form 148 (10-98 Guarantee)                                                    Checklist No. l3
Loan No. 32203760-10                                                                      Page 5/5
Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 1 of 6 PageID #: 30




         EXHIBIT                                         5
      Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 2 of 6 PageID #: 31
.)r




       US Small   Bwins Admiuistration

                    f-       lL                        UNC
                                                                 U.S. Small Business Administration

                                                                 ONDITIONAL GUARANTEE
                    D
       SBA Loan #               32203760-10

       SBA Loan Name            JET WORKS AIR CENTER

       Guarantor                DAVID ALANKING

       Borrower                 JET WORKS AIR CENTER MANAGEMENT, L.L.C.

       Lender                   GREATER EAST TEXAS CERTIFIED DEVELOPMENT CORPORATION

       Date                     June I 8, 2009

       Note Amount              $1,650,000.00


      1.      "GUARANTEE:
                Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee

                remains in effect until the Note is paid in full. Guarantor must pay all amounts due under the Note when Lender

                makes written demand upon Guarantor. Lender is not required to seek payment from any other source before

                demanding payment from Guarantor.



      2.        NOTE:
              The "Note" is the promissory note dated June 18, 2009 in the principal amount of ONE MILLION SIX
                HUNDRED FIFTY THOUSAND AND NO/IO0TH DOLLARS from Borrower to Lender. It includes any
                assumption, renewal, substitution, or replacement of the Note, and multiple notes under a line of credit.



      3.      DEFINITIONS:
              "Collateral" means any property taken as security for payment of the Note or any guarantee of the Note.
              "Loan" means the loan evidenced by the Note.
              "Loan Documents" means the documents related to the Loan signcd by Borrower, Guarantor or any other
                  guarantor, or anyone who pledges Collateral.

              "SBA" means the Small Business Administration,       an Agency of the United States of America.




      SBA Form 148 (10-98 Guarantee)
                                                                                                            Checklist No.   13
      Loan No. 32203760-10
                                                                                                                     Page   l/5
Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 3 of 6 PageID #: 32




4.      LENDER'S GENERAL POWERS:

        Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and
        without making demand upon Guarantor:

        A.       Modifu the terms of the Note or any other Loan Document except to increase the amounts due under
                 the Note;
        B.       Refrain from taking any action on the Note, the Collateral, or any guarantee;
        C.       Release any Borrower or any guarantor of the Note;
        D.       Compromise or settle with the Borrower or any guarantor of the Note;
        E.       Substitute or release any of the Collateral, whether or not Lender receives anything in return;
        F.       Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale, with or
                 rvithout advertisement;
        G.       Bid or buy at any sale ofCollateral by Lender or any other lienholder, at any price Lender chooses:
                 and
        H.       Exercise any rights it has, including those in the Note and other Loan Documents.

        These actions   will not   release or reduce the obligations of Guarantor or create any rights or claims against
        Lender.

5.      FEDERAL LAW:

        When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law,
        including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording
        documents, giving notice, foreciosing liens, andotherpurposes. Byusing suchprocedures, SBAdoesnotwaive
        any federal immunity from state or local control, penalry tax, or liability. As to this Guarantee, Guarantor may
        not claim or assert any local or state law against SBA to deny any obligation, defeat any claim ofSBA, or
        preempt federal law.

6.      RIGHTS, NOTICES, AND DEFENSES THAT GUARA:'ITOR \ilAIVES:

        To the extent permitted by law,

        A.       Guarantor waives all rights to:

                 1)          Require presentment, protest, or demand upon Borrower;
                 2)          Redeem any Collateral before or after Lender disposes of it;
                 3)          Have any disposition of Collateral advertised; and
                 4)          Require a valuation of Collateral before or after Lender disposes of it.

        B.       Guarantor waives any notice of:

                 r)        Any default under the Note;
                 2)        Presentrncnt, dishonoq protest, or demand;
                 3)        Execution of the Note;
                 4)        Any action or inaction on the Note or collateral, such as disbursements, payment,
                           nonpayment, acceleration, intent to accelerate, assignment, collcction activity, and incurring
                           enforcement expenses;
                 5)        Any change in the financial condition or business operations ofBorrower or any guarantor;
                6)         Any changes in the terms of the Note or other Loan Documents, except increases in the
                           amounts due under the Note; and
                7)         The time or place of any sale or other disposition of Collateral.



SBA Form 148 (10-98 Guarantee)
                                                                                                        Checklist No. l3
Loan No. 322037G0-10
                                                                                                                Page 215
    Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 4 of 6 PageID #: 33




            C.       Guarantor rvaives dcfcnscs bascd upon any claim that:

                     l)        Lender failed to obtain any guarantee;
                     2)        Lender failed to obtain, perfect, or maintain a security interest in any property offered or
                               taken as Collateral;
                     3)        Lender or others improperly valued or inspected the Collateral;
                     4)        The Collateral changed in value, or was neglected, Iost, destroyed, or underinsured;
                     s)        Lender impaired the Collateral;
                     6)        Lender did not dispose ofany ofthe Collateral;
                     7)        Lender did not conduct a commercially reasonable sale;
                     8)        Lender did not obtain the fair market value of the Collateral;
                     e)        Lender did not make or perfect a claim upon the death or disability of Borrower or any
                               guarantor of the Note;
                     10)       The financial condition of Borrower or any guarantor was overstated or has adversely
                               changed;
                     I   l)    Lender made errors or omissions in Loan Documents or administration of the Loan;
                     r2)       Lender did not seek payment from the Borrower, any other guarantors, or any Collateral
                               before demanding payment from Guarantor:
                     13)       Lender impaired Guarantor's suretyship rights;
                     l4)       Lender modified the Note terms, otler than to increase amounts due undcr thc Note. If
                               Lender modifies the Note to increase the amounts due under the Note without Guarantor's
                               consent, Guarantor will not be liable for the increased amounts and related interest and
                               expenses, but remains liable for all other amounts;
                     15)       Borrower has avoided liability on the Note; or
                     16)       Lender has taken an action allowed under the Note, this Guarantee, or other Loan
                               Documents.

    1
            DUTIES AS TO COLLATERAL:

            Guarantor will preserve the Collateral pledged by Guarantor to secure this Guarantee. Lender has no duty to
            preserve or dispose of any Collateral.

    8.      SUCCESSORS AND ASSIGNS:

            Under this Guarantee, Guarantor includes heirs and successors, and Lender includes its successors and assigns.

    9.      GENERAL PROVISIONS:

            A.       A. ENFORCEMENT EXPENSES. Guarantor promises to pay all cxpenses Lender incurs to enforce
                     this Guarantee, including, but not limited to, attorney's fees and costs.
I
I

I

i
            B.       SBA NOT A CO-GUARANTOR. Guarantor's liability will continue even if SBA pays Lender. SBA
I                    is not a coguarantor with Guarantor. Guarantor has no right of contribution from SBA.
I


                     SUBROGATION RIGHTS. Guarantor           has no subrogation   rights as to the Note or the Collateral until
                     the Note is paid in full.

                    JOINT AND SEVERAL LIABILITY. All individuals and entities signing as Guarantor             are   jointly and
                    severally liable.

                    DOCUMENT SIGNING Guarantor must sign all documents necessary at any time to cornply
                                                                                                        with
                    the Loan Documents andtoenable Lenderto acquire, perfect, ormaintain Lender,s
                                                                                                  liens on Collateral.



    SBA Form 148 (10-98 Guarantee)
                                                                                                           Checklist No.    13
    Loan No.32203760-10
                                                                                                                      Page 3/5
Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 5 of 6 PageID #: 34




        F.       FINANCIAL STATEMENTS. Guarantor must give Lender financial siatements              as Lender requires.

        G.       LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights
                 separately or together, as many times as it chooses. Lender may delay or forgo enforcing any of its
                 rights without losing or impairing any of them.

        H.       ORAL STATEMENTS NOT BINDING Guarantor may not use an oral statement to contradict or
                 alter the written terms of the Note or this Guarantee, or to raise a defense to this Guarantee.

                 SEVERABILITY. If any part of this Guarantee is found to be unenforceable, all other parts will
                 remain in effect.

                 CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by
                 Lender as to the Loan.

10.     STATE.SPECIFIC PROVISIONS             I


        None

11.     GUARANTOR ACKNOWLEDGMENT OF TERMS:

        Guarantor acknowledges that Guarantor has read and understands the signiticance of all terms of the Note and
        this Guarantee, including all waivers.

12.     GUARANTOR NAME(S) AND SIGNATURE(S):

        By signing below, each individual or entity becomes obligated as Guarantor under this Guarantee.




                                                      DAVID ALAN KING



                                                      (End of Guarantor's Signature Blocks)




SBA Form 148 (10-98 Guarantee)
                                                                                                     Checklist No. 13
Loan No. 32203760-10
                                                                                                              Page 4/5
Case 4:21-cv-00038-ALM Document 1-5 Filed 01/15/21 Page 6 of 6 PageID #: 35




       ASSIGNMENT: Lender assigns this   Guarantee to SBA.




                                              GREATER EAST TEXAS CERTIFIED
                                              DEVELOPMENT CORPORATION.
                                              a Texas


                                              By:




SBA Form f48 (10-98 Guarantee)                                               Checldist No. l3
Loan No. 32203760-10
Case 4:21-cv-00038-ALM Document 1-6 Filed 01/15/21 Page 1 of 5 PageID #: 36




         EXHIBIT 6
Case 4:21-cv-00038-ALM Document 1-6 Filed 01/15/21 Page 2 of 5 PageID #: 37




US SEaI Busins Admlaistration

                                                              U.S. Small Business Administration
               D.                                   UNCONDITIONAL GUARANTEE
               D
                                                                                                                          -t
    SBA Loan #              32203760-t0

    SBA Loan Name           JET WORKS AIR CENTER

    Guarantor               RICHARD DAMON WARD                                                                              I




    Borrower                JET WORKS AIR CENTER MANAGEMENT, L.L.C.                                                         l




    Lender                  GREATER EAST TEXAS CERTIFIED DEVELOPMENT CORPORATION

    Date                    June 18,2009

    Note Amount             $1,65o,ooo.oo


             GUARANTEE:
             Guarantor unconditionally guarantees payment to Lender of all amounts owing under the Note. This Guarantee

             remains in effect until the Note is paid in fulI. Guarantor must pay all amounts due under the Note when Lender

             makes written demand upon Guarantor. Lender is not required to seek payment from any other source before

             demanding payment from Guarantor.



2.           NOTE:
             The "Note" is the promissory note dated June 18, 2009 in the principal amount of ONE MILLION SIX
             HUNDRED FIFTY THOUSAND AND NO/IO0TH DOLLARS from Borrower to Lender. It includes any
             assumption, renewal, substitution, or replacement of the Note, and multiple notes under a line of credit.



1            DEFINITIONS:
             "Collateral" means any property taken as security for payment of the Note or any guarantee of the Note.
             "Loan" means the loan evidenced by the Note.
             "Loan Documents" means the documents related to the Loan signed by Borrower, Guarantor or any other
              guarantor, or anyone who pledges Collateral.

             "SBA'means the Small Business Administration,       an Agency of the   United States of America.




SBA Form 148 (10-98 Guarantee)                                                                           Checklist No. l3
Loan No. 32203760-10                                                                                               Page   l/5
Case 4:21-cv-00038-ALM Document 1-6 Filed 01/15/21 Page 3 of 5 PageID #: 38




4.     LEITDER'S GENERAL POWERS:

       Lender may take any of the following actions at any time, without notice, without Guarantor's consent, and
       without making demand upon Guarantor:

       A,       Modifo the terms of the Note or any other Loan Document except to increase the amounts due under
                the Note;
       B.       Refrain from taking any action on the Note, the Collateral, or any guarantee;
       C.       Release any Borrower or any guarantor of the Note;
       D.       Compromise or settle with the Borrower or any guarantor of the Note;
       E.       Substitute or release any of the Collateral, whether or not Lender receives anything in return;
       F.       Foreclose upon or otherwise obtain, and dispose of, any Collateral at public or private sale, with or
                without advertisernent;
       G.       Bid or buy at any sale ofCollateral by Lcnder or any other lienholder, at any price Lender chooses;
                and
       H.       Exercise any rights it has, including those in the Note and other Loan Documents.

       These actions   will not   release or reduce the obligations of Guarantor or create any rights or claims against
       Lender.

5.     FEDERALLAW:

       When SBA is the holder, the Note and this Guarantee will be construed and enforced under federal law,
       including SBA regulations. Lender or SBA may use state or local procedures for filing papers, recording
       documents, giving notice, foreclosing liens, and other purposes. By using such procedures, SBA does not waive
       any federal immuniry from state or local control, penalty, tax, or liability. As to this Guarantee, Guarantor may
       not claim or assert any local or state law against SBA to deny any obligation, defeat any claim of SBA, or
       preempt federal law.

6.     RIGIITS, NOTICES, AND DEFENSES TIIAT GUARANTOR WAIVES:

       To the extent permitted by law,

       A.       Guarantor waives all rights to:

                r)          Require presentment, protest, or demand upon Borrower;
                2)          Redeem any Coilateral before or after Lender disposes ofit;
                3)          Have any disposition of Collateral advertised; and
                4)          Require a valuation of Collateral before or after Lender disposes of it.

       B.       Guarantor waives any notice of:

                l)          Any default under the Note;
                2)          Presentment, dishonor, protest, or demand;
                3)          Execution of the Note;
                4)          Any action or inaction on the Note or Collateral, such as disbursements,             payment,
                            nonpayment, acceleration, intent to accelerate, assignment, collection activity, and incurring
                            enforcement expenses;
                5)          Any change in the financial condition or business operations ofBorrower or any guarantor;
                6)          Any changes in the terms of the Note or other Loan Documents, except increases in the
                            amounts due under the Note; and
                7)          The time or place of any sale or other disposition of Collateral.



SBA Form 148 (10-98 Guarantee)                                                                         Checklist No, l3
Loan No. 32203760-10                                                                                             Page 215
Case 4:21-cv-00038-ALM Document 1-6 Filed 01/15/21 Page 4 of 5 PageID #: 39




       F.      FINANCIAL STATEMENTS, Cuarantor must give Lender financial statements               as Lender requires.


       G       LENDER'S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of its rights
               separately or together, as many times as it chooses. Lender may delay or forgo enforcing any of its
               rights without losing or impairing any of them.

       H.      ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral statement to contradict or
               alter the written terms of the Note or this Guarantee, or to raise a defense to this Guarantcc.

               SEYERABILIry. If anypart of this        Guarantee is found to be unenforceable, all otherparts     will
               remain in effect.

               CONSIDERATION. The consideration for this Guarantee is the Loan or any accommodation by
               Lender as to the Loan.

10.    STATE-SPECIFIC PROVISIONS:

       None

11.    GUARANTOR ACKNOWLEDGMENT OF TERMS:

       Guarantor acknowledges that Guarantorhas read and understands the significance of all terms of the Note and
       this Guarantee, including all waivers.

t2.    GUARANTOR NAME(S) AND SIGNATURE(S):

       By signing below, each individual or entity becomes obligated as Guarantor under this Guarantee.




                                                    (End of Guarantor's Signature Blocks)




SBA Form 148 (10-98 Guarantee)                                                                      Checklist No. L3
Loan No.32203760-10                                                                                          Page 415
Case 4:21-cv-00038-ALM Document 1-6 Filed 01/15/21 Page 5 of 5 PageID #: 40




       ASSIGNMENT: Lender        assigns this Guarantee to SBA.




                                                   GREATER EAST TEXAS CERTIFIED
                                                   DEVELOPMENT CORPORATION,
                                                   a Texas


                                                   By:




SBA Form 148 (10-98 Guarantee)                                                    Checklist No. 13
Loan No.32203760-10                                                                       Page 5/5
Case 4:21-cv-00038-ALM Document 1-7 Filed 01/15/21 Page 1 of 4 PageID #: 41




         EXHIBIT 7
  Case 4:21-cv-00038-ALM Document 1-7 Filed 01/15/21 Page 2 of 4 PageID #: 42


                             SMALL BUSINES          S ADMII]-ISTRATION
                                     Office ofthe Chief Financial Officer
                                            Denver Finance Center
                                     Programmatic Accounting Division
                                             Denver, CO 80259




                                    CERTTFICATE OF II\DEBTNESS


I, Pahick C. Henning, Lead Accountant, Programmatic Accounting Division, Denver
Finance Center, Offrce ofthe Chief Financial Officer, Small Business Adminishation, do
hereby certify as such officer that I have the authority to make this Certificate and that the
financial records of said Small Business Administation are under my custody including the
records which are maintained in connection with a loan to: JET WORKS AIR CENTER
MANAGEMENT LLC SBA Loan #32203765-00.


Enclosed as Exhibit "A" is a Statement of Account and Transcript of Account relating to
said loan, certified as true by Patrick C. Henning, Lead Accountant, Programmatic
Accounting Division, Denver Finance Center, Office of the Chief Financial Officer, Small
Business Administation. Said Statement of Account and Transcript of Account are true and
correct to the best of my personal knowledge and from my examination of the books and
records of the Small Business Adminishation with respect to said loan, and are hereby
incorporated with and made part of this certificate.




Executed this 7th day ofJanuary 2021
                                                 th
                                               Patrick C. Henning, LeadAccountant



I, Julie Anne St. Germain, a Notary Public in and for the State of Colorado, do hereby
certifi that the above-named Lead Accountant is employed by the United States Small
Business Administation, and that such offrcer has custody of the offrcial financial records
of the Small Business Adminishation.




My commission expires: January     08,2022 Q,,ZZ A,uu' S* a'"*na'>
                                           u lulieAnne St. Germah
    E-Notary # 201 4400096 1 -386080
Case 4:21-cv-00038-ALM Document 1-7 Filed 01/15/21 Page 3 of 4 PageID #: 43


                         SMALL BUSINESS ADMIMSTRATION
                                     Office ofthe Chief Financial Officer
                                            Denver Finance Center
                                     Programmatic Accounting Division
                                             Denver, CO 80259


                              CERTIFMD STATEMENT OF ACCOUNT

                                           As of January 07,2021
                          (Interest accrued on unpaid balance through above date)

 LoanNumber: 32203765-00
 Name:                  JET WORKS AIR CENTER MANAGEMENT LLC
 Address:               5035 WARBIRD LANE, SUITE B, DENTON, TX 76207

 Total Amount Disbursed       :




              Loan                                        $     1,561,260.30
              Care and Preservation of Collateral         $            00.00
              Recoverable Expenses                        $            51.00
                           Total Amount Disbursed                              $       1.561,311.30
 Less: Repayments                                                              $           51,64t.26
 Plus: Retumed Check                                                           $               0.00
 Current Balance                                                               $       1,509,670.04
 Add: Accrued & Purchase Interest                                              $         578,702.06
           Total Charges Outstanding                                           $       2,088,372.10
 Less: Escrow Balance                                                          $               0.00

                           Total Indebtedness                                  $       2,088,372.10



lnterestrate on loan is 4.517%. lnterest calculated rhru0ll07l202l. Daily interestrate is currently
accruing atarute of $186.83 per day.

    Date of Last Transaction                    Interest Paid Through

              04/tu20t7



Certified to be a fue and accurate statement as reflected by the official accounting records of the
Small Business Administration



   {L\                                                                              0U071202t
  Patrick C. Henning, Lead Accountant
Authorized Signature and Title                                                      Date
sBA FORM s96 B (8-81)                           z     EXHIBIT
                                                6
                                                o
                                                zU
                                                d
                                                     .A-
              Case 4:21-cv-00038-ALM Document 1-7 Filed 01/15/21 Page 4 of 4 PageID #: 44




TRANSCRIPT FOR: SBA scrriccd, singlc intcrest rrtc lorns.
ENTER Intcrcst     nrte@       oom                             nv:ilI--l
                                                                       TRANSCRIPT OF ACCOUNT

Jet Works Air Center Management, LLC                                                        SIJA          u. s. smlBcbs     Ad'inintio
                                                                                                          l)ffiI  CU UUD9
.NMN                                             MME                                    ElfGMG

t2203755-00                                               4 517%                                                                                    07-le2l
TRANSACTION      INTEREST    DISBURS. / CPC        REMTIIANCE                          APPUCATION OF REMITTANCE                              BAI.{NCES
       DATE       DAYS         REFTJND)                                  PRINCIPAL         INTEREST        ACCR INTEREST         PRINCIPAL       ACCR. INTEREST

  t2/0U12                                                                                                                          1.260.30
                                                                                                                              $ 1.56               $r7.6s r.80
  t2t0t/t4        730                t   7.00          $6.0r 7.33         $6.017.33              $0.00             $0.00       1.555.259.9'1      $ l   58.696.04   $141,044.24
 03/06/15          95                17.00              4,0t3.21          $4,013 21               0.00              0.00         ,551,263.'16       I   76,980.56
  l/06/15         245                17.00         14,181.00            $14, l8 1.00              0.00              0.00          537,099.76       224.0t4.23
 04/11117          522                             27,429.72            $2'7,429.72               0.00              0.00          509,670.04        323.309.77
 0U07121          1,367     lnt To Date                                       $0.00               0.00              0.00          509.670.04       578.702.06
 0t/08t21           I       Per Diem                                          $0.00               0.00              0.00         .s09.670.04       578.888.89
                    0                                                         s0.00               0.00              0.00        ,509,670.04        578,888.89
                    0                                                         $0.00               0.00              0.00        .509.670.04        578.888.89
                    0                                                         $0.00               0.00              0.00        .509.670.04        578.888 89
   TOTALS                          $51.00         551,641.26            $s l,641.26              $0.00             $0.00
USTED ABOVE IS A TRANSCRIPT OF ACCOIJNT AS      OF THE DATES        INDICATED, TAXE.I FROM TI]E RECORDS OF THIS AGENCY,                                             TOTAL   4O2O

                   PATRICK HENNING       *;ti:-
                                         OE:&2lII.0t   Ilstfi {tu

sAFN60L9l)@20r      1




                                                                                                 Page 1   of   I
                              Case 4:21-cv-00038-ALM Document 1-8 Filed 01/15/21 Page 1 of 1 PageID #: 45
    JS   44       (Rev. 10/20)                                                               CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as
    providedbylocalrulesofcourt. Thisform,approvedbytheJudicialConferenceoftheUnitedStatesinSeptemberl9T4,isrequiredfortheuseoftheClerkofCourtforthe
                       the civil docket sheet. (SIiE lNSTRll(:'lrcNS ON NI|XT PAGL O1;'tHtS ltoltM.)
         (a) PLAI                                                                                                                    DEFENDANTS
                                                                                                                                     Wayne Cecil, Howard Bryson lll, Philip Jordan,
                      United States of America
                                                                                                                                     David King, and Damon Ward
         (b)          County of Residence of First Listed Plaintiff                                                                  County of Residence of First Listed Defendant COOkg
                                               (EXCIiPT 1N     11.5.   PI,AIN'I'IFF CASES)                                                                        (IN I].5. PLAINTI};F CASES ONI,Y)
                                                                                                                                     NOTE:            IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                      THE TRACT OF LAND INVOLVED.

         (c)          Attomeys (Firm      Name, Address, and !'elephone Number)                                                      Attomeys (lf         Knou,n)

                      Ruth Yeager, AUSA 903/590-1400
                      110 N. College St., Suite 700, Tyler, Texas 75702
                                                                                                                         E
    II.      BASIS OF JURISDICTION                                  (Ptace an       in One Box Only)                  II. CITIZENSHIP OF PRINCIPAL PARTIES                                            4r,ce an "x" in one BoxJbr t'taint{J
                                                                                                                               (For Divercity Coses Only)                                             ond One Box for Defendant)
[| t              u.s. Govemment                      E3      Federal Question                                                                                  PTF         DEF                                             PTF    DEF
                     Plaintiff                                  (U.5. Govemment No, a Party)                           Citizen ofThis State                    !r       !      t   IncorporatedorPrincipalPlace
                                                                                                                                                                                     ofBusiness In This State
                                                                                                                                                                                                                            f] I   !+

! z               u.S. Govemment                      !+      oiversity                                                Citizen of Another State                !z       lz         IncorporatedaadPrincipalPlace            f]s    !:
                     Defendant                                  (ndicate Citizenship ofParties in Item   Ill)                                                                        ofBusiness In Another State

                                                                                                                       Citizen or Subject ofa
                                                                                                                          Foreign C
                                                                                                                                                               !:       !      3   ForeigrrNation                           fl o [o
IV. NATURE                           OF SUIT                 an "X" in One Box                                                                                      Click here for:

I-l      I lo     lnru.un".                             PERSONALINJURY                    PERSONALINJURY                       5   Dmg Related Seizure                  422 Appeal 28 USC 158              375 False Claims Act
I  | 170 Marine                                         310 Airplme           ! 365 Personal lnjury -                              ofProperty2l USC88l                  423 Withdrawal                     376 Qui Tm (31 USC

Ll   l30 Miller Acr                                     315 Airplme  Product           Product Liabiliry                                                                    28 USC 157                           3729(a))
L_.1 140 Negotiable Inskurnent
                                                             Liability        E 367 Health Cile/                                                                                                           400   State Reapportioment

!    I 50 R..or.ry ofOverpayment                        320 Assault, Libel &           Phmaceutical                                                                                                        410   Antihust
                  &   Enforcernent   of                      Slmder                    Personal Injury                                                                  820 Copyrights                     430   Banks md Bmking
Tl       l5 I Medicare Acr                              330 Federal Ernployers'        Product Liability                                                                830 Patent                         450   Comerce
fl       I 52 Recovery of Defaulted                          Liability        E 368 Asbestos Personal                                                                   835 Patent - Abbreviated           460 Deportation
                  Student Loms                          340 Marine                     Injury Product                                                                         New Drug Application         470 Racketeer Influenced md
                  (Excludes Veterms)                    345 Marine Product             Liability                                                                        840 Trademrk                           Compt Orgmizations
!        I   53   R""or"ry ofOverpayment                     LiAbiIitY          PERSONAL PROPERTY                                                                       880 Defend Trade Secrets           480 Consumer Credit
             of Veterm's Benefits                       350 Moror Vehicle     ! 370 Other Fraud                           7   l0 Fair Labor Standads                          Act of2016                       (ls USC l68l or 1692)
[        160 Stockholders' Suits                        355 Motor Vehicle     L_.1 371 Truth in Lending
                                                                                                                                   Act                                                                     485 Telephone Consmer
I        l9o ottrer Contmct                                 Product Liability ! 380 other Pereonal                        720 Labor,4\.4anagement                                                              Protection Act

fl       195      Contract Product Liability            360 Other Penonal              Property Dmage                              Relations                            861 HrA (1395tr)                   490 Cable/Sat    Tv
Ll       196 Frochise                                       lnjury            E 385 Property Dmage                        740 Railway Labor Act                         862 Black Lung (923)                850 Secrities/Commodities/
                                                        362 Personal Injury -          Product Liability                  751 Fmily md Medical                          863 DIWC/DIww (40s(g))                   Exchmge
                                                                                                                              Leave Act                                 864 SSID TitIC XVI                  890 Other Statutory Actions
                                                                                                                          790 Other Labor Litigation                    86s RSI (405(g))                   891 Agricultual Acts
         210 Lmd Condemation                                                                                              791 Employee Retirement                                                           893 Enviromental Matters
         220 Foreclosue                                 441 Voting                        463 Alien Detainee                       Income Secuity Act                                                       895 Freedom of Infomation
         230 Rent Lease & Ejectrnenl                    442 Employment                    510 Motions to Vacate                                                         870   Tues (U.S. Plaintiff               Act
         240 Torts to Lmd                               443 Housing/                          Sentence                                                                      or Defendmt)                   896 Arbitration
         245 Tort Product Liability                          Accomodations                530 General                                                                   871 IRS-Third Party                899 Administrative Procedue
         290      All   Other Real Properry             445 Amer. dDisabilities -         535 Death Penalty                                                                   26 t'SC 7609                     Act{Review or Appeal      of
                                                            Employment                    Other:                                   Natualiation Applicat                                                       Agency Decision
                                                        446 Amer. w/Disabilities -        540 Mmdmus & Other                       Other Immigration                                                       950 Constitutionality of
                                                            Other                         550 Civil Rights                         Actions                                                                       State Statutes
                                                        448 Education                     555 Prison Condition
                                                                                          560 Civil Detainee -
                                                                                              Conditions of
                                                                                              Confinement
V. ORIGIN                        Q'tace an   "X" in   One Box Only)
g I Original 12                               Removed from                  r-l
                                                                            L-l 3     Remanded iiom
                                                                                                                LJ4 Reinstated
                                                                                                                T-t                      or
                                                                                                                                                    -t-J 5 Transfened from         rr
                                                                                                                                                                                   t_J6 Multidistrict r-l
                                                                                                                                                                                                      t_,
                                                                                                                                                                                                          8              Multidistrict
    Proceedrng                                State Court                             Appellate Court               Reopened                               Another District             Lrtrgatron -                     Litigation -
                                                                                                                                                                                           Transfer                      Direct File
                                                           ite the U.S. Civil Statute under which you are filing (Do not                 cite   jurhdictionsl statutes unl6s divmity):
                                                             U.S.C. Section 3001, et
VI.            CAUSE OF ACTION                                   description of cause
                                                                  of Contract as Guarantors of Small Business Administration (SBA) Loan
VII.              REQUESTED IN                           n     CIJECK IF-I'HIS IS A CLASS ACTION                          DEMAND                $                              CHECK YES only if demanded in complaint
                  COMPLAINT:                                   TJNDER RULE 23, F.R Cv.P.                                  2,088,372.10                                         JURYDEMAND: lYes                             ENo
VIII.                 RELATED CASE(S)
                                                             (See   nsrmcrions)
                   lF ANy                                                              JUDGE                                                                            DOCKET NUMBER
DATE                                                                                      SIGNATURE OF ATTORNEY OF RECORD
    0111512021                                                                            /s/ Ruth Hanis Yeager, Assistant U.S. Attomey
FOR OFFICf, USf, ONLY

         RECEIPT#                              AMOUNT                                         APPLYING IFP                                                                                 MAG. JUDGE
